Citation Nr: 1113027	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  04-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to a rating in excess of 20 percent from August 12, 2002, to July 10, 2008, and in excess of 30 percent from November 1, 2008, for service-connected residuals of a fractured right clavicle.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1988 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Reno, Nevada and Seattle, Washington, respectively.  Jurisdiction of the Veteran's claims file was subsequently returned to the Reno RO.  

The May 2003 rating decision awarded a 20 percent rating for the Veteran's service-connected residuals of right clavicle fracture.  The September 2008 rating decision awarded a 30 percent rating for residuals of right fractured clavicle, effective August 10, 2008.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and she has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2009, the Board remanded the issue of an increased rating greater than 20 percent prior to August 10, 2008, and greater than 30 percent thereafter for residuals of the right clavicle fracture.  In January 2010, the RO granted a temporary 100 percent evaluation from July 11, 2008, to October 31, 2008, for the right clavicle fracture due to convalescence following surgery.  Thus, the issue on appeal is as provided on the first page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in May 2005, and her claim was subsequently remanded.  The VLJ who conducted the hearing and issued the Board remand is no longer employed at the Board.  The Veteran was notified of this in a January 2011 letter, and was offered the opportunity to appear for another Board hearing pursuant to 38 C.F.R. § 20.707 (2010) (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also 38 U.S.C.A. § 7107(c) (West 2002).  That same month, the Veteran expressed her desire for a new videoconference hearing before another VLJ.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


